EXHIBIT 10.01
Compensation Arrangements of Certain Executive Officers of Flextronics
International Ltd.
Note: The following summary of compensation arrangements does not include all
previously-reported compensation arrangements or awards granted under
previously-disclosed incentive plans. Disclosures with respect to compensation
for Named Executive Officers for the 2008 fiscal year are included in the
Company’s definitive proxy statement for the Company’s 2008 Annual General
Meeting of Shareholders, and disclosures with respect to compensation for Named
Executive Officers for the 2009 fiscal year will be included in the Company’s
definitive proxy statement for the Company’s 2009 Annual General Meeting of
Shareholders.
Compensation for Michael McNamara (Chief Executive Officer)
          On June 2, 2008, the Board approved an annual base salary for
Mr. McNamara of $1,250,000 for fiscal year 2009. In addition, Mr. McNamara will
participate in the Company’s annual incentive bonus plan and three-year cash
incentive bonus plan. The Board also approved a special performance bonus of
$1,200,000 for fiscal year 2008.
Compensation for Paul Read (Chief Financial Officer)
          On June 2, 2008, the Board approved an annual base salary for Mr. Read
of $600,000 effective May 15, 2008. In addition, Mr. Read will participate in
the Company’s annual incentive bonus plan and three-year cash incentive bonus
plan.
Compensation for Werner Widmann
          On April 30, 2008, the Board approved an annual base salary for
Mr. Widmann, President of the Company’s Multek division, of $485,000 for fiscal
2009. In addition, Mr. Widmann will participate in the Company’s annual
incentive bonus plan and three-year cash incentive bonus plan.
Compensation for Christopher Collier
          On April 30, 2008, the Board approved an annual base salary for
Mr. Collier, Senior Vice President, Finance, of $400,000 for fiscal 2009. In
addition, Mr. Collier will participate in the Company’s annual incentive bonus
plan and three-year cash incentive bonus plan.
Compensation for Carrie Schiff
          On April 30, 2008, the Board approved an annual base salary for
Ms. Schiff, Senior Vice President and General Counsel, of $425,000 for fiscal
2009. In addition, Ms. Schiff will participate in the Company’s annual incentive
bonus plan and three-year cash incentive bonus plan.

